Citation Nr: 0725192	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  05-14 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation, based on a need 
for the regular aid and attendance of another person, or on 
being housebound.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1973 to August 
1973.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas, which denied the veteran's 
claim of entitlement to special monthly compensation (SMP), 
based on a need for the regular aid and attendance of another 
person (A&A), or being housebound. 

The veteran requested a videoconference hearing before the 
Board.  The requested videoconference hearing was conducted 
by the undersigned Veterans Law Judge in April 2007.
  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required for further notice 
and assistance by VA.


REMAND

The veteran seeks entitlement to special monthly pension 
based on being housebound and the need for aid and attendance 
of another.  The veteran was afforded VA examinations in 
March 2005.  However, his testimony at his April 2007 
videoconference hearing reveals that, subsequent to the March 
2005 VA examinations, the veteran has had two heart attacks 
and a "fainting spell" with dangerously low blood pressure 
which, the veteran testified, could have killed him.  In 
addition, the VA examination reports reflect only abbreviated 
evaluation of his psychiatric disorders.  Further development 
of the claim for SMP is required.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
additional opportunity to identify all 
facilities from which he has received 
treatment since March 2005.

2.  Records of the veteran's private treatment 
during the period from 2005 to the present, 
including treatment for heart attacks at 
Sparks Medical Center, in Fort Smith, 
Arkansas, as well as his emergency treatment 
there for low blood pressure in early 2007, 
and treatment at Summit Hospital, Fayettville, 
since March 2005, as well as any other 
facilities identified by the veteran, should 
be obtained. 

3.  The veteran's current VA clinical records 
from March 2005 to the present, to include 
records of his treatment for an episode of low 
blood pressure in January 2007 or February 
2007, should be obtained.  

4.  Afford the veteran general medical 
examination, with particular emphasis on 
whether the veteran is housebound, needs the 
aid and attendance of another, or is able to 
protect himself from the hazards of his 
environment.  All indicated tests and studies 
should be performed.  The claims folder, 
including all newly obtained evidence, and a 
copy of this remand, must be sent to the 
examiner(s) for review.

5.  Afford the veteran psychiatric 
examination, with particular emphasis on 
whether the veteran is able to protect himself 
from the hazards of his environment or needs 
the aid and attendance of another.  All 
indicated tests and studies should be 
performed.  The claims folder, including all 
newly obtained evidence, and a copy of this 
remand, must be sent to the examiner(s) for 
review.

6.  After undertaking any other development 
deemed essential in addition to that specified 
above, readjudicate the veteran's claim for 
SMP based on being housebound and/or the need 
for the aid and attendance of another, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result of 
this remand.  If the decision remands adverse 
to the veteran, furnish him with a SSOC and 
afford a reasonable period of time within 
which to respond thereto.

The case should then be returned to the Board, if in order, 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




